Citation Nr: 9920480	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-17 473A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York




THE ISSUE

Entitlement to an effective date prior to October 11, 1996, 
for the grant of service connection for the residuals of a 
laryngectomy, carcinoma of the right pyriform sinus, due to 
herbicide exposure, and special monthly compensation due to 
complete organic aphonia with constant inability to 
communicate by speech.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the RO.  



FINDINGS OF FACT

1.  On October 11, 1996, more than one year after he had 
completed his active military service, the veteran filed his 
original claim of service connection for the residuals of 
cancer due to herbicide exposure for which he was later shown 
to have undergone a total laryngectomy in September 1994.  

2.  In February 1997, the RO granted service connection for 
the residuals of a laryngectomy, carcinoma of the right 
pyriform sinus, due to herbicide exposure, and assigned a 100 
percent rating, and special monthly compensation due to 
complete organic aphonia with constant inability to 
communicate by speech, effective on October 11, 1996.  





CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than October 11, 1996, the date of the veteran's original 
claim, for the grant of service connection for the residuals 
of a laryngectomy, carcinoma of the right pyriform sinus, due 
to herbicide exposure, and special monthly compensation due 
to complete organic aphonia with constant inability to 
communicate by speech have not been met.  38 U.S.C.A. §§ 
5107, 5110, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's application for service connection for total 
laryngectomy and partial pharyngectomy was received on 
October 11, 1996.  

In a February 1997 decision, the RO granted service 
connection for the residuals of a laryngectomy, carcinoma of 
the right pyriform sinus, due to herbicide exposure, and 
assigned a 100 percent rating and special monthly 
compensation due to complete organic aphonia with constant 
inability to communicate by speech, effective on October 11, 
1996.  

VA medical records received subsequent to the veteran's claim 
show that he had complained of difficulty swallowing of one 
month's duration in August 1994.  A biopsy taken in September 
1994 showed a poorly differentiated squamous cell carcinoma 
of the right pyriform sinus.  On September 8, 1994, the 
veteran underwent a Pearson's near total laryngectomy and 
partial pharyngectomy and modified neck resection.  
Subsequently, the veteran required an electrolarynx to speak.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if claim 
is received within 1 year after separation from service; 
otherwise, the effective date is the date of the receipt of 
claim, or the date that the entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(b)(2)(i).  

The veteran requests the assignment of an effective date of 
September 8, 1994, the date he underwent surgery for his 
cancer, for the grant of service connection and special 
monthly compensation.  He argues in this regard that VA 
physicians had informed him in early 1995 that he would not 
be service connected for his condition due to herbicide 
exposure and that he should not even attempt to obtain 
service connection.  He maintains that had he not been given 
this erroneous advice from VA employees, he would have 
applied for service connection sooner and feels that he 
should not be penalized due to the erroneous advice given by 
VA employees.  However, the Board notes that "erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits."  McTighe v. Brown, 7 
Vet. App. 29, 30 (1994); see also Johnson (Duc Tu) v. Brown, 
9 Vet. App. 369, 377 (1996).  

The record does not reflect any communication from the 
veteran that can be construed as a claim of service 
connection prior to that received on October 11, 1996.  
Medical evidence to support this original claim of service 
connection was subsequently received.  As the veteran's 
original claim of service connection for the residuals of a 
laryngectomy, carcinoma of the right pyriform sinus, due to 
herbicide exposure was received more than one year after 
separation from service, an effective date earlier than 
October 11, 1996, the date of receipt of claim, is not for 
application.  

Special monthly compensation is payable for complete organic 
aphonia with constant inability to communicate by speech, 
pursuant to 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 1999).  
Because service connection for the residuals of a 
laryngectomy, carcinoma of the right pyriform sinus, due to 
herbicide exposure was not in effect prior to October 11, 
1996, an earlier effective date for the grant of special 
monthly compensation based on that disability is not 
assignable.  See 38 U.S.C.A. § 1114(k).  

Accordingly, because an earlier effective date is not 
permitted given the facts in this case, the claims must be 
denied by operation of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  



ORDER

The claims for an earlier effective date for the grant of 
service connection for the residuals of a laryngectomy, 
carcinoma of the right pyriform sinus, due to herbicide 
exposure, and special monthly compensation due to complete 
organic aphonia with constant inability to communicate by 
speech is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

